DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 8, and 15 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0332517 to Schardt et al. ("Schardt") in view of U.S. Publication No. 2018/0225192 to Alagiriswamy et al. (“Alagiriswamy”) and further in view of U.S. Publication No. 2015/0172148 to Ishida et al. ("Ishida").

	Regarding claim 1, Schardt teaches:
	A system comprising: 
a processing device (Schardt: Paragraph [0050], “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having ; and 
a memory device including instructions that are executable by the processing device for causing the processing device to (Schardt: Paragraph [0050], “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”): 
receive tracing information and a tenant identifier, wherein the tracing information indicates a sequence in which a plurality of microservices forming a software application executed in response to a request transmitted to the software application, and wherein the tenant identifier corresponds to a particular tenant among a plurality of tenants, the plurality of tenants having access to a same instance of the software application that is at a particular location (Schardt: Fig. 29; Fig. 30; and Paragraph [0086], “The execution trace in FIG. 29 is a trace of a single cloud-based computer program as it executed, and shows all accesses to accelerators by a single program. The execution trace in FIG. 29 therefore includes a time sequence of execution of the computer program. The Time column includes timestamps that include date and time information that is of sufficiently fine granularity that allows distinguishing when things occur in a computer program. In FIGS. 29 and 30 the timestamps are shown as TS1, TS2, . . . , TSN to indicate timestamps that are increasing in value. The Module column specifies a name of a module in the computer program that was being executing during the timestamp. The Acc ID column includes an accelerator identifier when an accelerator was performing work for the computer program, and includes a specified value representative of null or none to indicate when no accelerator was performing work for the computer program during the timestamp”);


select, based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants;

However, in the same field of endeavor, Alagiriswamy teaches:
select, based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants (Alagiriswamy: Paragraph [0002], “For instance, a trace listener can be set up on a client computing device to receive information from a trace source. The trace source may be an object or other item in a software program or component. The trace may indicate information such as the state of the object in the program flow, how the program flow progressed, and other information. The trace can be logged or stored on the client device. Similarly, error messages indicative of detected errors can also be logged along with a variety of other information”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Schardt by selecting a specific data logger in each client for storing logs, as taught by Alagiriswamy.  One of ordinary skill in the art would have been motivated to use the methods of Alagiriswamy because it will be more efficient and less time consuming to gather the relevant information for errors. (Alagiriswamy: Paragraphs [0002]).

However, the Schardt/Alagiriswamy combination does not appear to teach:
forward the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant;

However, in the same field of endeavor, Ishida teaches:
forward the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a monitoring information collector 122 for receiving monitoring data from the agents 108 and a monitoring information storing module 121 for storing the received monitoring data on a tenant-by-tenant basis”; and Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by searching the tenant management table 151 with the component ID included in the data received by the monitoring information collector 122, acquires the monitoring information management table 160 for the tenant ID, and adds the monitoring result to the relevant table selected from the performance information table 161, the event information table 162, and the log information table 163 in accordance with the type of the received monitoring result (S1711). Through this processing, collected data can be managed in the monitoring information management table 160 by tenant ID, component ID, and time”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy combination by forwarding the tracing information, as taught by Ishida.  One of ordinary skill in the art would have been motivated to use the methods of Ishida because it will assist in the determination of failure causes across services among multiple tenants. (Ishida: Paragraphs [0009]-[0010]).

	Regarding claim 8, Schardt teaches:
	A method comprising: 
receiving, by a processing device, tracing information and a tenant identifier, wherein the tracing information corresponds to a software application including a plurality of microservices, the tracing information indicating a sequence in which the plurality of microservices executed in response to a request transmitted to the software application, and wherein the tenant identifier corresponds to a particular tenant among a plurality of tenants, the plurality of tenants having access to a same instance of the software application that is at a particular location (Schardt: Fig. 29; Fig. 30; and Paragraph [0086], “The execution trace in FIG. 29 is a trace of a single cloud-based computer program as it executed, and shows all accesses to accelerators by a single program. The execution trace in FIG. 29 therefore includes a time sequence of execution of the computer program. The Time column includes timestamps that include date and time information that is of sufficiently fine granularity that allows distinguishing when things occur in a computer program. In FIGS. 29 and 30 the timestamps are shown as TS1, TS2, . . . , TSN to indicate timestamps that are increasing in value. The Module column specifies a name of a module in the computer program that was being executing during the timestamp. The Acc ID column includes an accelerator identifier when an accelerator was performing work for the computer program, and includes a specified value representative of null or none to indicate when no accelerator was performing work for the computer program during the timestamp”); and
 
However, Ishida does not appear to fully teach:
selecting, by the processing device and based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants;

However, in the same field of endeavor, Alagiriswamy teaches:
selecting, by the processing device and based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants (Alagiriswamy: Paragraph ;

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Schardt by selecting a specific data logger in each client for storing logs, as taught by Alagiriswamy.  One of ordinary skill in the art would have been motivated to use the methods of Alagiriswamy because it will be more efficient and less time consuming to gather the relevant information for errors. (Alagiriswamy: Paragraphs [0002]).

However, the Schardt/Alagiriswamy combination does not appear to teach:
forwarding, by the processing device, the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant.

However, in the same field of endeavor, Ishida teaches:
forwarding, by the processing device, the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a monitoring information collector 122 for receiving monitoring data from the agents 108 and a monitoring information storing module 121 for storing the received monitoring data on a tenant-by-tenant basis”; and Paragraph [0094], “The monitoring information collector 122 periodically receives a ; 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy combination by forwarding the tracing information, as taught by Ishida.  One of ordinary skill in the art would have been motivated to use the methods of Ishida because it will assist in the determination of failure causes across services among multiple tenants. (Ishida: Paragraphs [0009]-[0010]).

Regarding claim 15, Schardt teaches:
	A non-transitory computer-readable medium comprising program code that is executable by a processing device for causing the processing device to (Schardt: Paragraph [0051], “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”): 
receive tracing information and a tenant identifier, wherein the tracing information indicates a sequence in which a plurality of microservices forming a software application RH2018124116/18Atty Docket No. 038753-1108566executed in response to a request transmitted to the software application, and wherein the tenant identifier corresponds to a particular tenant among a plurality of tenants, the plurality of tenants having access to a same instance of the software application that is at a particular location (Schardt: Fig. 29; Fig. 30; and Paragraph [0086], “The execution trace in FIG. 29 is a trace of a single cloud-based computer program as it executed, and shows all accesses to accelerators by a single program. The execution trace in FIG. 29 therefore includes a time sequence of execution of the computer program. The Time column includes timestamps that include date and time information that is of sufficiently fine granularity that allows distinguishing when things occur in a computer program. In FIGS. 29 and 30 the timestamps are shown as TS1, TS2, . . . , TSN to indicate timestamps that are increasing in value. The Module column specifies a name of a module in the computer program that was being executing during the timestamp. The Acc ID column includes an accelerator identifier when an accelerator was performing work for the computer program, and includes a specified value representative of null or none to indicate when no accelerator was performing work for the computer program during the timestamp”); and 
 
However, Schardt does not appear to teach:
select, based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants;

However, in the same field of endeavor, Alagiriswamy teaches:
select, based on the tenant identifier, a particular collector from among a plurality of collectors corresponding to the plurality of tenants (Alagiriswamy: Paragraph [0002], “For instance, a trace listener can be set up on a client computing device to receive information from a trace source. The trace source ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Schardt by selecting a specific data logger in each client for storing logs, as taught by Alagiriswamy.  One of ordinary skill in the art would have been motivated to use the methods of Alagiriswamy because it will be more efficient and less time consuming to gather the relevant information for errors. (Alagiriswamy: Paragraphs [0002]).

However, the Schardt/Alagiriswamy combination does not appear to teach:
forward the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant.

However, in the same field of endeavor, Ishida teaches:
forward the tracing information to the particular collector for causing the tracing information to be stored in a datastore corresponding to the particular tenant (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a monitoring information collector 122 for receiving monitoring data from the agents 108 and a monitoring information storing module 121 for storing the received monitoring data on a tenant-by-tenant basis”; and Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by ;

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy combination by forwarding the tracing information, as taught by Ishida.  One of ordinary skill in the art would have been motivated to use the methods of Ishida because it will assist in the determination of failure causes across services among multiple tenants. (Ishida: Paragraphs [0009]-[0010]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida in view of U.S. Publication No. 2018/0352499 to Khoury et al. (“Khoury”) and further in view of Canadian Publication No. 2,495,686 to Wildman et al. (“Wildman”).

	Regarding claim 2, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 1 and further teaches:
	wherein the tracing information comprises the tenant identifier, and wherein the memory device further includes instructions that are executable by the processing device for causing the processing device to (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information : 
	extract the tenant identifier from the tracing information (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by searching the tenant management table 151 with the component ID included in the data received by the monitoring information collector 122, acquires the monitoring information management table 160 for the tenant ID, and adds the monitoring result to the relevant table selected from the performance information table 161, the event information table 162, and the log information table 163 in accordance with the type of the received monitoring result (S1711). Through this processing, collected data can be managed in the monitoring information management table 160 by tenant ID, component ID, and time”); 

	However, the Schardt/Alagiriswamy/Ishida combination does appear to teach:
select the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector.

However, in the same field of endeavor, Khoury teaches:
select the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”), 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter/sender of data based on a relationship between a tenant id and a transmitter/sender id, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because communication performance is improved by using the preamble to identify relationships and configurations to effectively process the information. (Khoury: Paragraph [0003]).

However, the Schardt/Alagiriswamy/Ishida/Khoury combination does not appear to teach:
wherein the configuration file includes a plurality of relationships between a plurality of tenant identifiers corresponding to the plurality of tenants and a plurality of collector identifiers corresponding to the plurality of collectors.


wherein the configuration file includes a plurality of relationships between a plurality of tenant identifiers corresponding to the plurality of tenants and a plurality of collector identifiers corresponding to the plurality of collectors (Wildman: Abstract, “coupled to a database (40), a plurality of tags (22, 24) coupled to a plurality of assets, each tag (22, 24) being configured to transmit a tag ID that is uniquely associated in the database (40) with data describing the asset, a plurality of first transceivers (18, 20) for receiving tag IDs and transmitting the tag IDs and a transceiver ID to the server (12), which is configured to update the database (40) with location information for the asset to indicate that the asset is adjacent the transceiver (18, 20)”; wherein each asset is associated with a transceiver).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida/Khoury combination by having a plurality of tenant ids that correspond to a plurality of transmitters/senders, as taught by Wildman.  One of ordinary skill in the art would have been motivated to use the methods of Wildman because it will increase the efficiency of the distribution of resources while still maintaining optimal relevance of the resources to the tasks. (Wildman: Page 1, lines 14-33).

	Regarding claim 9, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 8 and further teaches:
	wherein the tracing information comprises the tenant identifier, and further comprising (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by searching the tenant management table 151 with the component ID included in : 
	extracting the tenant identifier from the tracing information (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by searching the tenant management table 151 with the component ID included in the data received by the monitoring information collector 122, acquires the monitoring information management table 160 for the tenant ID, and adds the monitoring result to the relevant table selected from the performance information table 161, the event information table 162, and the log information table 163 in accordance with the type of the received monitoring result (S1711). Through this processing, collected data can be managed in the monitoring information management table 160 by tenant ID, component ID, and time”); 

	However, the Schardt/Alagiriswamy/Ishida combination does appear to teach:
selecting the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector.

However, in the same field of endeavor, Khoury teaches:
selecting the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”), 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter/sender of data based on a relationship between a tenant id and a transmitter/sender id, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because communication performance is improved by using the preamble to identify relationships and configurations to effectively process the information. (Khoury: Paragraph [0003]).

However, the Schardt/Alagiriswamy/Ishida/Khoury combination does not appear to teach:
wherein the configuration file includes a plurality of relationships between a plurality of tenant identifiers corresponding to the plurality of tenants and a plurality of collector identifiers corresponding to the plurality of collectors.


wherein the configuration file includes a plurality of relationships between a plurality of tenant identifiers corresponding to the plurality of tenants and a plurality of collector identifiers corresponding to the plurality of collectors (Wildman: Abstract, “coupled to a database (40), a plurality of tags (22, 24) coupled to a plurality of assets, each tag (22, 24) being configured to transmit a tag ID that is uniquely associated in the database (40) with data describing the asset, a plurality of first transceivers (18, 20) for receiving tag IDs and transmitting the tag IDs and a transceiver ID to the server (12), which is configured to update the database (40) with location information for the asset to indicate that the asset is adjacent the transceiver (18, 20)”; wherein each asset is associated with a transceiver).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida/Khoury combination by having a plurality of tenant ids that correspond to a plurality of transmitters/senders, as taught by Wildman.  One of ordinary skill in the art would have been motivated to use the methods of Wildman because it will increase the efficiency of the distribution of resources while still maintaining optimal relevance of the resources to the tasks. (Wildman: Page 1, lines 14-33).

Claims 3-4, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida and further in view of U.S. Publication No. 2018/0270122 to Brown et al. (“Brown”).

	Regarding claim 3, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 1. However, the Schardt/Alagiriswamy/Ishida combination does not appear to teach:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among theRH2018124113/18Atty Docket No. 038753-1108566 plurality of microservices.

However, in the same field of endeavor, Brown teaches:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among the RH2018124113/18Atty Docket No. 038753-1108566plurality of microservices (Brown: Paragraph [0040], “The example method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. For example, a container 150 may receive an invocation request (e.g., request 210A-E) for a set of distributed or cooperating microservices 194. In an example, a client may send a request 210 to the container 150 via a network. The client or computer system 160A-C may include a personal computer, server, network device, etc. Tracing information may include metadata that is logged and/or stored by server 104. The tracing information may be distributed during the invocation of the set of cooperating microservices 194. For example, an instrumented service may assign each invocation request 210 with a request ID, which may be passed to all microservices 194 involved in handling the request and the instrumented service may record information (e.g., tracing information), such as start time, end time, service name, version, etc. In an example, the service name may be a name or other identifier associated with each microservice 194 included in the request 210”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida combination by having the tracing/log information to be an order of events/services executed wherein each event is a segment, as taught by Brown.  One of ordinary skill in the art would have been motivated to use the methods of Brown because it will improve the performance and detection of bugs by monitoring microservices to get a better understanding on how the overall application is performing. (Brown: Paragraph [0014]).

	Regarding claim 4, the Schardt/Alagiriswamy/Ishida/Brown combination teaches all of the elements of claim 3 and further teaches:
	wherein the respective tracing data includes an operation name for an operation implemented by the respective microservice, a start time for the operation, an end time for the operation, and logged information related to the operation (Brown: Paragraph [0040], “The example method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. For example, a container 150 may receive an invocation request (e.g., request 210A-E) for a set of distributed or cooperating microservices 194. In an example, a client may send a request 210 to the container 150 via a network. The client or computer system 160A-C may include a personal computer, server, network device, etc. Tracing information may include metadata that is logged and/or stored by server 104. The tracing information may be distributed during the invocation of the set of cooperating microservices 194. For example, an instrumented service may assign each invocation request 210 with a request ID, which may be passed to all microservices 194 involved in handling the request and the .

Regarding claim 10, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 8. However, the Schardt/Alagiriswamy/Ishida combination does not appear to teach:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among theRH2018124113/18Atty Docket No. 038753-1108566 plurality of microservices.

However, in the same field of endeavor, Brown teaches:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among the plurality of microservices (Brown: Paragraph [0040], “The example method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. For example, a container 150 may receive an invocation request (e.g., request 210A-E) for a set of distributed or cooperating microservices 194. In an example, a client may send a request 210 to the container 150 via a network. The client or computer system 160A-C may include a personal computer, server, network device, etc. Tracing information may include metadata that is logged and/or stored by server 104. The tracing information may be distributed during the invocation of the set of cooperating microservices 194. For example, an instrumented service may assign .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida combination by having the tracing/log information to be an order of events/services executed wherein each event is a segment, as taught by Brown.  One of ordinary skill in the art would have been motivated to use the methods of Brown because it will improve the performance and detection of bugs by monitoring microservices to get a better understanding on how the overall application is performing. (Brown: Paragraph [0014]).

	Regarding claim 11, the Schardt/Alagiriswamy/Ishida/Brown combination teaches all of the elements of claim 10 and further teaches:
	wherein the respective tracing data includes an operation name for an operation implemented by the respective microservice, a start time for theRH2018124115/18Atty Docket No. 038753-1108566 operation, an end time for the operation, and logged information related to the operation (Brown: Paragraph [0040], “The example method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. For example, a container 150 may receive an invocation request (e.g., request 210A-E) for a set of distributed or cooperating microservices 194. In an example, a client may send a request 210 to the .

Regarding claim 17, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 15. However, the Schardt/Alagiriswamy/Ishida combination does not appear to explicitly teach:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among the plurality of microservices.

However, in the same field of endeavor, Brown teaches:
the tracing information is formed from a plurality of segments having a sequential order that corresponds to the sequence in which the plurality of microservices executed, each segment having respective tracing data for a respective microservice among the plurality of microservices (Brown: Paragraph [0040], “The example method 300 includes a server capturing tracing information reported during invocation of a set of cooperating microservices, where the tracing information includes a service name and version information associated with a microservice from the set of cooperating microservices (block 302). For example, the server 104 may capture tracing information such as service name and version tuples used for the application invocation. For example, a container 150 may receive an invocation .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium taught by the Schardt/Alagiriswamy/Ishida combination by having the tracing/log information to be an order of events/services executed wherein each event is a segment, as taught by Brown.  One of ordinary skill in the art would have been motivated to use the methods of Brown because it will improve the performance and detection of bugs by monitoring microservices to get a better understanding on how the overall application is performing. (Brown: Paragraph [0014]).

Claims 5, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida and further in view of Khoury.

Regarding claim 5, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 1 and further teaches:
the particular tenant is a first tenant, the particular collector is a first collector, the tenant identifier is a first tenant identifier, and the datastore is a first datastore (Ishida: Paragraph [0069], “The tenant management table 151 manages relations between tenant IDs, which are the identifiers assigned to tenants, and identifies assigned by individual data center sites 210 to the tenants and further, relations between identifiers assigned by the sites to the components of the individual tenants and component IDs uniquely managed by this system”; and Paragraph [0068], “information on connections between an application server and a data server, and other connection information”); and 
the memory device further includes instructions that are executable by the processing device for causing the processing device to: 
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”); and 
forward the tracing information to both the first collector and the second collector for causing the tracing information to be stored in the first datastore corresponding to the first tenant and a second datastore corresponding to the second tenant, respectively (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a .

	However, the Schardt/Alagiriswamy/Ishida combination does not appear to explicitly teach:
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants

	However, in the same field of endeavor, Khoury teaches:
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”);

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter for every message sent based on an identifier, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because 

Regarding claim 12, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 1 and further teaches:
whereinthe particular tenant is a first tenant, the particular collector is a first collector, the tenant identifier is a first tenant identifier, and the datastore is a first datastore (Ishida: Paragraph [0069], “The tenant management table 151 manages relations between tenant IDs, which are the identifiers assigned to tenants, and identifies assigned by individual data center sites 210 to the tenants and further, relations between identifiers assigned by the sites to the components of the individual tenants and component IDs uniquely managed by this system”; and Paragraph [0068], “information on connections between an application server and a data server, and other connection information”); and 
forward the tracing information to both the first collector and the second collector for causing the tracing information to be stored in the first datastore corresponding to the first tenant and a second datastore corresponding to the second tenant, respectively (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a monitoring information collector 122 for receiving monitoring data from the agents 108 and a monitoring information storing module 121 for storing the received monitoring data on a tenant-by-tenant basis”).

	However, the Schardt/Alagiriswamy/Ishida combination does not appear to explicitly teach:
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants; 


select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”); 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter for every message sent based on an identifier, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because communication performance is improved by using the preamble to identify relationships and configurations to effectively process the information. (Khoury: Paragraph [0003]).

Regarding claim 16, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 15 and further teaches:
	wherein the tracing information comprises the tenant identifier, and further comprising program code that is executable by the processing device for causing the processing device to (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the : 
	extract the tenant identifier from the tracing information (Ishida: Paragraph [0094], “The monitoring information collector 122 periodically receives a monitoring result from each agent 108 together with information of a time and a component ID (S1710). Next, the monitoring information storing module 121 invoked by the monitoring information collector 122 identifies a tenant ID by searching the tenant management table 151 with the component ID included in the data received by the monitoring information collector 122, acquires the monitoring information management table 160 for the tenant ID, and adds the monitoring result to the relevant table selected from the performance information table 161, the event information table 162, and the log information table 163 in accordance with the type of the received monitoring result (S1711). Through this processing, collected data can be managed in the monitoring information management table 160 by tenant ID, component ID, and time”); 

	However, the Schardt/Alagiriswamy/Ishida combination does appear to teach:
select the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector.


select the particular collector based on a relationship in a configuration file between (i) the tenant identifier corresponding to the particular tenant and (ii) a collector identifier corresponding to the particular collector (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in some embodiments the preamble field contains a bit indicating whether the client-identifier field is the transmitter or the receiver (i.e., indicating whether the frame is an uplink or a downlink frame). Furthermore, in some embodiments in which there is a many-to-many transmission /association, the identifiers of the transmitter and the receiver are included in the preamble”), 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium taught by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter/sender of data based on a relationship between a tenant id and a transmitter/sender id, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because communication performance is improved by using the preamble to identify relationships and configurations to effectively process the information. (Khoury: Paragraph [0003]).

Regarding claim 18, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 15 and further teaches:
the particular tenant is a first tenant, the particular collector is a first collector, the tenant identifier is a first tenant identifier, and the datastore is a first datastore (Ishida: Paragraph [0069], ; and 
forward the tracing information to both the first collector and the second  collector for causing the tracing information to be stored in the first datastore corresponding to the first tenant and a second datastore corresponding to the second tenant, respectively  (Ishida: Paragraph [0054], “The monitoring management module 105 includes, for example, a monitoring information collector 122 for receiving monitoring data from the agents 108 and a monitoring information storing module 121 for storing the received monitoring data on a tenant-by-tenant basis”).

	However, the Schardt/Alagiriswamy/Ishida combination does not appear to explicitly teach:
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants; 

	However, in the same field of endeavor, Khoury teaches:
select a second collector from among the plurality of collectors based on a second tenant identifier provided with the tracing information, the second tenant identifier corresponding to a second tenant among the plurality of tenants (Khoury: Paragrapj [0061], “For an uplink frame this client identifier identifies or specifies the transmitter and in a downlink frame the client identifier identifies or specifies the receiver. This is because the access point-client relationship is a one-to-many relationship and the identifier included in the preamble may identify/distinguish the many not the one. Moreover, in ; 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium taught by the Schardt/Alagiriswamy/Ishida combination by selecting a transmitter for every message sent based on an identifier, as taught by Khoury.  One of ordinary skill in the art would have been motivated to use the methods of Khoury because communication performance is improved by using the preamble to identify relationships and configurations to effectively process the information. (Khoury: Paragraph [0003]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida in view of U.S. Publication No. 2009/0292744 Matsumura et al. (“Matsumura”) and further in view of U.S. Publication No. 2014/0211665 Voccio et al. (“Voccio”).

Regarding claim 6, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 1. However, the Schardt/Alagiriswamy/Ishida combination does not explicitly teach:
a first node in a distributed computing environment comprises the software application and an agent program configured to transmit the tracing information

However, in the same field of endeavor, Matsumura teaches:
a first node in a distributed computing environment comprises the software application and an agent program configured to transmit the tracing information (Matsumura: Paragraph [0014], “The process before/after an in-doubt state period in the two-phase commit protocol in the case where a ; 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida combination by having a node comprising an application as well as a set of instructions for transmitting the logs, as taught by Matsumura.  One of ordinary skill in the art would have been motivated to use the methods of Matsumura because by having a node dedicated to transmitting logs the methods of Matsumura will allow a more redundant secure transaction. (Matsumura: Paragraphs [0011]-[0014]).

However, the Schardt/Alagiriswamy/Ishida/Matsumura combination does not appear to explicitly teach:
a second node in the distributed computing environment comprises a routing program that is formed from the instructions and configured to serve as an intermediary between the agent program and the plurality of collectors;

However, in the same field of endeavor, Voccio teaches:
a second node in the distributed computing environment comprises a routing program that is formed from the instructions and configured to serve as an intermediary between the agent program and the plurality of collectors (Voccio: Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida/Matsumura combination by having a node comprising a routing program that is between a program and a plurality of collectors, as taught by Voccio.  One of ordinary skill in the art would have been motivated to use the methods of Voccio because by using the methods and structure described by Voccio, it will assist in efficiently and effectively tracking down a cause of an abnormal behavior as well analyzing performance profiles. (Voccio: Paragraphs [0133] and [0143]).

Regarding claim 13, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 8. However, the Schardt/Alagiriswamy/Ishida combination does not explicitly teach:
a first node in a distributed computing environment comprises the software application and an agent program configured to transmit the tracing information;

However, in the same field of endeavor, Matsumura teaches:
a first node in a distributed computing environment comprises the software application and an agent program configured to transmit the tracing information (Matsumura: Paragraph [0014], “The process before/after an in-doubt state period in the two-phase commit protocol in the case where a distributed transaction is carried out in such a distributed computer system provided with a plurality of database management devices is described. When receiving message of prepare request from the ; 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida combination by having a node comprising an application as well as a set of instructions for transmitting the logs, as taught by Matsumura.  One of ordinary skill in the art would have been motivated to use the methods of Matsumura because by having a node dedicated to transmitting logs the methods of Matsumura will allow a more redundant secure transaction. (Matsumura: Paragraphs [0011]-[0014]).

However, the Schardt/Alagiriswamy/Ishida/Matsumura combination does not appear to explicitly teach:
a second node in the distributed computing environment comprises a routing program that serves as an intermediary between the agent program and the plurality of collectors, wherein the routing program is executed by the processing device to implement the steps of receiving the tracing information, selecting the particular collector, and forwarding the tracing information to the particular collector.

However, in the same field of endeavor, Voccio teaches:
a second node in the distributed computing environment comprises a routing program that serves as an intermediary between the agent program and the plurality of collectors (Voccio: Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing , wherein the routing program is executed by the processing device to implement the steps of receiving the tracing information, selecting the particular collector, and forwarding the tracing information to the particular collector (Voccio: Paragraph [0023], “According to one embodiment, tracing service 105 can observe messages of cloud computing system 130 and constructs a call flow graph within each service and between services of the could computing system 130. According to another embodiment, controllers and services of the cloud computing system 130 may include tracing services to transmit message traces in response to sending or receiving of messages”; Paragraph [0025], “In one embodiment, the commands received through one of the service endpoints 155 are then routed via one or more internal networks 154. The internal network 154 couples the different services to each other. The internal network 154 may encompass various protocols or services, including but not limited to electrical, optical, or wireless connections at the physical layer; Ethernet, Fiber channel, ATM, and SONET at the MAC layer; TCP, UDP, ZeroMQ or other services at the connection layer; and XMPP, HTTP, AMPQ, STOMP, SMS, SMTP, SNMP, or other standards at the protocol layer. The internal network 154 is typically not exposed outside the cloud computing system, except to the extent that one or more virtual networks 156 may be exposed that control the internal routing according to various rules. The virtual networks 156 typically do not expose as much complexity as may exist in the actual internal network 154; but varying levels of granularity can be exposed to the control of the user, particularly in IaaS services”; and Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing and routing nodes may or may not be visible to the outside. It is typical that one level of processing or routing nodes may be .

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida/Matsumura combination by having a node comprising a routing program that is between a program and a plurality of collectors, as taught by Voccio.  One of ordinary skill in the art would have been motivated to use the methods of Voccio because by using the methods and structure described by Voccio, it will assist in efficiently and effectively tracking down a cause of an abnormal behavior as well analyzing performance profiles. (Voccio: Paragraphs [0133] and [0143]).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida in view of Matsumura in view of Voccio in view of U.S. Publication No. 2011/0243291 McAllister et al. (“McAllister”) and further in view of U.S. Publication No. 2015/0271272 Mahoney et al. (“Mahoney”).

Regarding claim 7, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination teaches all of the elements of claim 6 and further teaches:
wherein the routing program is configured to intercept the tracing information from the agent program and forward the tracing information to the particular collector (Voccio: Paragraph [0023], “According to one embodiment, tracing service 105 can observe messages of cloud computing system 130 and constructs a call flow graph within each service and between services of the could computing system 130. According to another embodiment, controllers and services of the cloud computing system 130 may .

However, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination does not appear to explicitly teach:
wherein the agent program is configured to output the tracing information in a format suitable to the plurality of collectors,

However, in the same field of endeavor, McAllister teaches:
wherein the agent program is configured to output the tracing information in a format suitable to the plurality of collectors (McAllister: Paragraph [0004], “Similarly, the remote units downconvert and digitize uplink signals from the subscribers and transmit the signals back to the master unit, which converts them to the proper format to transmit to the base stations.”),

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination by outputting information in a proper format to a collector, as taught by McAllister.  One of ordinary skill in the art would have been motivated 

However, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio/McAllister combination does not appear to explicitly teach the underlined portion of the claim:
wherein the routing program is configured to intercept the information from a program and forward the tracing information to the particular collector based on the tenant identifier.

However, in the same field of endeavor, Mahoney teaches:
wherein the routing program is configured to intercept the information from a program and forward the tracing information to the particular collector based on the tenant identifier (Mahoney: Paragraph [0007], “The platform routes data to and from data storage servers and various back-end servers that provide services to the computing devices. To this end, the intermediary servers multiplex messages sent from an persistent connections established with the edge servers to an persistent connection established with the platform server”; and Paragraph [0013], “the present disclosure describes a method of message routing using a name-based identifier in a distributed computing environment. The method may include providing a platform server, a set of intermediary servers, and a set of edge servers, collectively defining a network where an end-point device communicates to an edge server of the set of edge servers, the set of edge servers communicates to the set of intermediary servers, and the set of intermediary servers communicates to a platform server”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the 

Regarding claim 14, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination teaches all of the elements of claim 13 and further teaches:
wherein the routing program is configured to intercept the tracing information from the agent program and forward the tracing information to the particular collector (Voccio: Paragraph [0023], “According to one embodiment, tracing service 105 can observe messages of cloud computing system 130 and constructs a call flow graph within each service and between services of the could computing system 130. According to another embodiment, controllers and services of the cloud computing system 130 may include tracing services to transmit message traces in response to sending or receiving of messages”; and Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing and routing nodes may or may not be visible to the outside. It is typical that one level of processing or routing nodes may be internal only, coupled to the internal network 154, whereas other types of network services may be defined by or accessible to users, and show up in one or more virtual networks 156”).

However, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination does not appear to explicitly teach:
wherein the agent program is configured to output the tracing information in a format suitable to the plurality of collectors,

However, in the same field of endeavor, McAllister teaches:
wherein the agent program is configured to output the tracing information in a format suitable to the plurality of collectors (McAllister: Paragraph [0004], “Similarly, the remote units downconvert and digitize uplink signals from the subscribers and transmit the signals back to the master unit, which converts them to the proper format to transmit to the base stations.”),

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio combination by outputting information in a proper format to a collector, as taught by McAllister.  One of ordinary skill in the art would have been motivated to use the methods of McAllister because by using the methods and structure described by McAllister, it will assist in efficiently and effectively reducing jitter during conversion and therefore benefiting better communication. (McAllister: Paragraphs [0023] and [0044]).

However, the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio/McAllister combination does not appear to explicitly teach the underlined portion of the claim:
wherein the routing program is configured to intercept the information from a program and forward the tracing information to the particular collector based on the tenant identifier.

However, in the same field of endeavor, Mahoney teaches:
wherein the routing program is configured to intercept the information from a program and forward the tracing information to the particular collector based on the tenant identifier (Mahoney: Paragraph [0007], “The platform routes data to and from data storage servers and various back-end servers that provide services to the computing devices. To this end, the intermediary servers multiplex messages sent from an persistent connections established with the edge servers to an persistent connection established with the platform server”; and Paragraph [0013], “the present disclosure describes a method of message routing using a name-based identifier in a distributed computing environment. The method may include providing a platform server, a set of intermediary servers, and a set of edge servers, collectively defining a network where an end-point device communicates to an edge server of the set of edge servers, the set of edge servers communicates to the set of intermediary servers, and the set of intermediary servers communicates to a platform server”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Schardt/Alagiriswamy/Ishida/Matsumura/Voccio/McAllister combination by the routing program forwards information based on identifiers, as taught by Mahoney.  One of ordinary skill in the art would have been motivated to use the methods of Mahoney because by using the methods and structure described by Mahoney, it will assist in improving operational efficiency of the messaging protocol. (Mahoney: Paragraph [0096]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida and further in view of Voccio.

Regarding claim 19, the Schardt/Alagiriswamy/Ishida combination teaches all of the elements of claim 15, as recited above. However the Schardt/Alagiriswamy/Ishida combination does not appear to explicitly teach:

wherein the program code forms a routing program that is configured to serve as an intermediary between at least two other programs in a tracing system.  

However, in the same field of endeavor, Voccio teaches:
wherein the program code forms a routing program that is configured to serve as an intermediary between at least two other programs in a tracing system (Voccio: Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing and routing nodes may or may not be visible to the outside. It is typical that one level of processing or routing nodes may be internal only, coupled to the internal network 154, whereas other types of network services may be defined by or accessible to users, and show up in one or more virtual networks 156”).  

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by the Schardt/Alagiriswamy/Ishida combination by having a node comprising a routing program that is between two programs, as taught by Voccio.  One of ordinary skill in the art would have been motivated to use the methods of Voccio because by using the methods and structure described by Voccio, it will assist in efficiently and effectively tracking down a cause of an abnormal behavior as well analyzing performance profiles. (Voccio: Paragraphs [0133] and [0143]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt in view of Alagiriswamy in view of Ishida in view of Voccio and further in view of Mahoney.
	
Regarding claim 20, the Schardt/Alagiriswamy/Ishida/Voccio combination teaches all of the elements of claim 19 and further teaches:
wherein the at least two other programs include a source program and a destination program (Voccio: Paragraph [0025], “In one embodiment, the commands received through one of the service endpoints 155 are then routed via one or more internal networks 154. The internal network 154 couples the different services to each other. The internal network 154 may encompass various protocols or services, including but not limited to electrical, optical, or wireless connections at the physical layer; Ethernet, Fiber channel, ATM, and SONET at the MAC layer; TCP, UDP, ZeroMQ or other services at the connection layer; and XMPP, HTTP, AMPQ, STOMP, SMS, SMTP, SNMP, or other standards at the protocol layer. The internal network 154 is typically not exposed outside the cloud computing system, except to the extent that one or more virtual networks 156 may be exposed that control the internal routing according to various rules. The virtual networks 156 typically do not expose as much complexity as may exist in the actual internal network 154; but varying levels of granularity can be exposed to the control of the user, particularly in IaaS services”; and Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing and routing nodes may or may not be visible to the outside. It is typical that one level of processing or routing nodes may be internal only, coupled to the internal network 154, whereas other types of network services may be defined by or accessible to users, and show up in one or more virtual networks 156”), and wherein the routing program is configured to receive the tracing information from the source program and route the tracing information to the destination program (Voccio: Paragraph [0023], “According to one embodiment, tracing service 105 can observe messages of cloud computing system 130 and constructs a call flow graph within each service and between services of the could computing system 130. According to another embodiment, controllers and services of the cloud computing system 130 may include tracing services to transmit message traces in response to sending or receiving of messages”; and Paragraph [0026], “In one or more embodiments, it may be useful to include various processing or routing nodes in the network layers 154 and 156, such as proxy/gateway 150. Other types of processing or routing nodes may include switches, routers, switch fabrics, caches, format modifiers, or correlators. These processing and routing nodes may or may not be visible to the outside. It is typical that one level of processing or routing nodes may be internal only, coupled to the internal network 154, whereas other types of network services may be defined by or accessible to users, and show up in one or more virtual networks 156”).

However the Schardt/Alagiriswamy/Ishida/Voccio combination does not appear to explicitly teach the foregoing bolded/underlined element:
wherein the routing program is configured to intercept the information from a source program and forward the tracing information to the a destination program based on the tenant identifier.

However, in the same field of endeavor, Mahoney teaches:
wherein the routing program is configured to intercept the information from a source program and forward the tracing information to a destination program based on the tenant identifier (Mahoney: Paragraph [0007], “The platform routes data to and from data storage servers and various back-end servers that provide services to the computing devices. To this end, the intermediary servers multiplex messages sent from an persistent connections established with the edge servers to an persistent .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable medium disclosed by the Schardt/Alagiriswamy/Ishida/Voccio combination by the routing program forwards information based on identifiers, as taught by Mahoney.  One of ordinary skill in the art would have been motivated to use the methods of Mahoney because by using the methods and structure described by Mahoney, it will assist in improving operational efficiency of the messaging protocol. (Mahoney: Paragraph [0096]).

Response to Arguments
Applicant’s arguments in light of amendments, see pages 9-11, filed 3/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20130124595 A1, US 20200104120 A1, US 20190294525 A1). The following statement is a brief summary of very pertinent art that was not relied upon:

US 20200104120 A1: Applications added to the unified code system can be configured to be available to all users accessing the application server or only to a subset of users (e.g., only to users that have purchased a license, only to tenants that have purchased a license, etc.). A user executing database system applications has access to the database system applications executing on the application server, but not to download and execute applications from the unified code system locally. The application server maintains control over the applications, the versioning, and their execution. In the event an application developer creates an updated version of an application and submits the updated version of the application to the system for application integration, the updated application version is tested (e.g., using the same series of tests as when the application was initially submitted). In the event the updated 
US 20190294525 A1: During production, the release combination 102 may be accessed by one or more user client devices 142. User client device 142 can include at least one data processor 261, one or more memory elements 263, one or more interface(s) 267 and functionality embodied in one or more components embodied in hardware- and/or software-based logic. For instance, user client device 142 may include display 265 configured to display a graphical user interface which allows the user to interact with the release combination 102. For example, the user client device 142 may access application server 115 to interact with and/or operate software artifacts 104 of the release combination 102. As discussed herein, the performance of the release combination 102 during the access by the user client device 142 may be tracked and recorded (e.g., by agent 257).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/M.N.P./Examiner, Art Unit 2114     

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114